Citation Nr: 0947832	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-21 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, type II, prior to November 5, 
2003.  

2.  Entitlement to a disability rating in excess of 40 
percent for diabetes mellitus, type II, from November 5, 
2003.  

3.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right foot.

4.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left foot.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a December 2007 decision, the Board denied the claim for a 
disability rating in excess of 20 percent for diabetes 
mellitus, prior to November 5, 2003 and remanded the 
remaining claims.  Among the remanded claims were claims for 
service connection for numbness and tingling of the hands, 
which were fully granted by a June 2005 rating decision.  As 
such, the claims for bilateral peripheral neuropathy of the 
upper extremities are not currently before the Board.  The 
June 2005 rating decision also granted service connection for 
erectile dysfunction and awarded special monthly compensation 
for the disability, in an ancillary decision to the upper 
extremities issues.  No notice of disagreement was filed in 
regards to any of the decisions of the June 2005 rating 
decision.  Those claims are not currently before the Board.

The Veteran appealed the Board's December 2007 denial of a 
disability rating in excess of 20 percent for diabetes 
mellitus, prior to November 5, 2003, to the United States 
Court of Appeals for Veterans Claims (Court), which in an 
October 2008 order granted the parties' joint motion for 
remand, vacating the Board's December 2007 denial and 
remanding the case for compliance with the terms of the joint 
motion. The joint motion for remand instructed the Board to 
remand the claim for notice compliant with the particularized 
notice requirements of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   However, although that case was the controlling 
law in regards to notice requirements for increased rating 
claims at the time the joint motion for remand was drafted, 
the Board finds that to no longer be the case.  Vazquez-
Flores v. Peake, was overturned by the case Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009), which found that in a claim for increase, the VCAA 
requirement is a generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Such generic notice is 
currently the controlling law on the matter, and was 
previously provided by VA.  As such, the issuance of a remand 
consistent with the previously agreed to joint motion for 
remand is no longer necessary, as it was premised on the 
provision of a notice requirement that is no longer 
applicable to this case and the notice previously provided by 
VA already met the current notice standards.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, prior to 
November 5, 2003, is not manifested by a regulation of 
activities.

2.  The Veteran's diabetes mellitus, type II, from November 
5, 2003, is not manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
or complications that would be compensable if separately 
evaluated.

3.  The Veteran's peripheral neuropathy of the right foot is 
not manifested by incomplete, moderate paralysis.

4.  The Veteran's peripheral neuropathy of the left foot is 
not manifested by incomplete, moderate paralysis.

5.  The Veteran is service-connected for diabetes mellitus, 
type II, currently rated as 40 percent disabling; bilateral 
upper extremity peripheral neuropathy, with a disability 
rating of 20 percent per extremity; bilateral lower extremity 
peripheral neuropathy, with a disability rating of 10 percent 
per extremity; noncompensable dermatitis of the bilateral 
thighs; and erectile dysfunction.  The Veteran's combined 
evaluation for compensation is 70 percent.

6.  The evidence of record, overall, shows that the Veteran's 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, prior to November 5, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for an evaluation in excess of 40 percent 
for diabetes mellitus, type II, from November 5, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8620 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8620 (2009).

5.  The requirements for a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit of TDIU 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist in regards to the TDIU claim, 
such error was harmless and will not be further discussed.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying all the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran, in 
regards to the diabetes mellitus, type II, claim in February 
2004.  The notice letter was sent prior to the initial RO 
decision of that claim.  Additionally, a letter satisfying 
all the notice requirements in regards to all the claims was 
sent to the Veteran in January 2008.  Although that letter 
was sent after the initial RO decision of the claims, any 
timing error was cured by the subsequent readjudication of 
the claims by a June 2009 Supplemental Statement of the Case. 
The letters informed him that the evidence must support a 
worsening of his disabilities to substantiate the claims.  
The letters also informed him of VA's duty for obtaining 
pertinent evidence under federal control and that it would 
aid him in obtaining pertinent evidence not under federal 
control, but that it was his responsibility to obtain such 
evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  He has also been provided 
VA examinations in regards to his claim, most recently in 
March 2009, which provided specific medical opinions 
pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Diabetes Mellitus

The Veteran contends that his diabetes mellitus, type II, is 
more severe than indicated by the 20 percent disability 
rating granted him prior to November 5, 2003 and the 40 
percent disability rating granted him from November 5, 2003.  

The law also provides that the effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability had occurred, 
if the application was received within one year from such 
date; otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (Sept. 23, 1998).  Thus, in any increased 
rating claim the Board must determine whether an increase is 
warranted after the date of receipt of the Veteran's claim.  
The Board must also examine the evidence to see if an 
increase was warranted up to - but not more than - one year 
prior to the date his claim was received.  Accordingly, in 
this case, the Board must determine whether the Veteran's 
diabetes mellitus, type II, met the criteria for a rating 
greater than 20 percent between December 23, 2002, and 
November 5, 2003, the date the rating was increased to 
40 percent.  

In regards to diabetes mellitus claims, under Diagnostic Code 
7913, a 20 percent evaluation is warranted if diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation would require insulin, a restricted diet, and 
regulation of the Veteran's activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent evaluation would require insulin, a restricted diet, 
a regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  Finally, a 100 percent evaluation would require 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, and either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A VA examiner in March 2002 noted that the Veteran had had no 
episodes of ketoacidosis, but he did have hypoglycemic 
episodes several times a day; he would eat a little sugar and 
the episode would go away.  He was on a restricted diet.  At 
that time, he was taking an oral hypoglycemic agent, but 
required no insulin.  The examiner did not indicate that the 
Veteran's diabetes mellitus required regulation of his 
activities.  The Veteran was six feet tall and weighed 245 
pounds, although he had lost 45 pounds over the previous 
year.  

A VA endocrinologist in January 2003 indicated that the 
Veteran had poorly controlled diabetes mellitus, type II, and 
persistent hyperglycemia.  The examiner reported that the 
Veteran was treated with insulin and had been on a strict 
diabetic diet at that time, but made no indication that the 
disability required any restriction of the Veteran's 
activities.  

The Veteran's January 12, 2003 discharge summary noted that 
the Veteran had elevated blood sugars of unclear etiology.  
The Veteran reported that he had been taking his insulin and 
watching his diet during that time.

The VA hospital and VA outpatient treatment records generally 
indicate that the Veteran was on a diabetic diet and 
medication to control his diabetes mellitus, but did not show 
that any examiner had recommended any regulation of the 
Veteran's activities.  The records also do not document any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization prior to November 5, 2003.  

Another VA compensation examination of the Veteran's diabetes 
was conducted in March 2003 and included a review of the 
claims file.  The examiner noted that the Veteran's blood 
sugars had been elevated at one point and that he was 
hospitalized, but did not report that he had had an episode 
of ketoacidosis or a hypoglycemic reaction requiring 
hospitalization.  The examiner also reported that the 
Veteran's diabetes was treated with medications, including 
insulin, and that he was seen by his diabetic provider every 
three months.  The examiner further noted that the Veteran 
was no longer able to work.  She diagnosed him with diabetes 
mellitus, type II, insulin controlled, with peripheral 
neuropathy of the superficial sensory nerves of both feet.

Another VA examination was provided to the Veteran in March 
2004 and did not include a review of the claims file, but did 
include reviews of the March 2002 and 2003 VA examinations.  
The examiner noted that not much had changed since those 
examinations, other than the Veteran's sugars being under 
better control.  The examiner noted that the Veteran denied 
any problems of ketoacidosis or hypoglycemic reactions and 
reported some weight loss on his restricted diet.  He also 
only reported activities restriction as due to his non-
service-connected hepatitis C virus.  He also noted the use 
of insulin.  The examiner diagnosed him with diabetes 
mellitus, type II, with peripheral neuropathy of unnamed 
superficial nerves of the feet.  

The Veteran received VA emergency treatment on November 5, 
2003 for elevated blood sugars and dizziness.  The examiner 
found him to have hyperglycemia.  Other causes possible 
hyperglycemia like diabetic ketoacidosis and a hypersomoler 
state had been ruled out.  The examiner also found 
hypokalemia.  

The Veteran also received VA emergency treatment on December 
1, 2003 with complaints of high blood sugar and feelings of 
dizziness.  The examiner reported that labs did not show the 
Veteran to be in diabetic ketoacidosis.  

The Veteran was provided another VA examination in March 
2009, which included a review of the claims file.  The 
Veteran denied severe hypoglycemic and hyperglycemic 
episodes, as well as a history of ketoacidosis.  He reported 
no episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  He further stated that he was on 
a restricted diabetic diet and was on insulin injections to 
help control his diabetes mellitus, type II.  

The March 2009 VA examiner reported that the Veteran would 
not be able to perform his occupation as a roofer due to the 
labile control of his diabetes that was managed on insulin 
injections twice daily, but further reported that his 
physical activities were not limited to maintain glycemic 
control.  The VA examiner diagnosed him with mild to moderate 
diabetes mellitus, type II, (insulin dependent), managed on 
two subcutaneous insulin injections daily with end organ 
damage of complete erectile dysfunction.  The VA examiner 
also noted that the Veteran's diabetes mellitus, type II, 
which is managed by insulin, would have risks of hypoglycemic 
episodes performing a labor intensive job as a roofer, but 
that such a risk on a desk job would not occur as long as the 
Veteran ate his meals on time.

The record indicates that the criteria for a rating greater 
than 20 percent were not met at any time prior to November 5, 
2003.  There is no evidence that a physician had advised the 
Veteran to regulate his activities because of his diabetes.  
There were no episodes of ketoacidosis or hypoglycemic 
reactions.  Indeed, his March 2004 VA examiner, after 
reviewing the prior March 2002 and 2003 VA examinations noted 
that very little had changed regarding the Veteran, other 
than an improved control of his blood sugar, indicating that 
his disability had not worsened during that time.  

In addition to requiring insulin, a restricted diet, and a 
regulation of activities, a 60 percent evaluation also 
requires episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, and complications 
that would not be compensable if separately evaluated.

From November 5, 2003, the record indicates that the Veteran 
had to regulate his activities because of his diabetes, but 
does not indicate that he meets the requirements for a 60 
percent evaluation.  The March 2009 VA examiner reported that 
the Veteran would have risks of hypoglycemic episodes 
performing a labor intensive job as a roofer, indicating a 
restriction of activities.  However, the Veteran also denied 
severe hypoglycemic and hyperglycemic episodes, as well as a 
history of ketoacidosis at that time.  He even specifically 
reported no episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  As such, although the 
record indicates that the Veteran currently meets the 40 
percent level for diabetes mellitus, type II, he does not 
meet a higher level.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims 
for disability ratings in excess of 20 percent prior to 
November 5, 2003 and in excess of 40 percent from that date 
are denied.  

Peripheral Neuropathy

The Veteran further contends that his bilateral peripheral 
neuropathy of the lower extremities is more severe than 
indicated by the 10 percent disability rating granted each 
extremity.

In regards to the lower extremity peripheral neuropathy 
claims, the Veteran's claims are evaluated under the code for 
the external popliteal nerve (common peroneal nerve).  This 
code provides ratings for disability of the external 
popliteal nerve, neuritis, or neuralgia, with mild incomplete 
paralysis indicative of a 10 percent evaluation, moderate 
incomplete paralysis of a 20 percent evaluation, and severe 
incomplete paralysis of a 30 percent evaluation.  Complete 
paralysis in indicated with foot drop and slight droop of the 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of the proximal phalanges of toes 
los5; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  See Diagnostic Codes 
8521, 8621, 8721.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to a varied level of the nerve lesion or 
to partial regeneration. When the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

The record generally indicates that the Veteran's lower 
extremity peripheral neuropathy is mild and thus warranting 
only the 10 percent disability rating already granted him 
bilaterally.  

VA medical records have generally indicated that the Veteran 
has complained of numbness of the feet.  For example, a March 
2002 VA examination report stated that the Veteran reported 
numbness and tingling in his hands and feet.  

A January 12, 2003 VA discharge summary noted that 
neurologically, the Veteran had 5/5 strength, sensation 
intact and no clonus.  It also reported that the Veteran's 
cranial nerves 2-12 were intact, there was no babinski, and 
deep tendon reflexes were symmetrical.

A March 2003 VA examination similarly found him to be grossly 
neurologically normal.  The examiner found his feet to have 
normal pulses, but that that monofilament test was 1/6 
bilaterally and therefore there were signs of peripheral 
neuropathy.  The examiner found peripheral neuropathy of the 
superficial sensory nerves of both feet.  

Another VA examination was provided in March 2004.  The 
Veteran complained of continued numbness and tingling in the 
feet and hands, which the examiner noted appeared to be 
unchanged from his previous examination.  The examiner found 
the Veteran to have extremities with normal musculature, 
reflexes, and strength bilaterally.  The examiner also 
reported that testing for light touch and pain was decreased 
for the feet and that there were signs of peripheral 
neuropathy.  The examiner diagnosed him with peripheral 
neuropathy of unnamed superficial nerves of the feet.  The 
examiner also stated that there was no change since the 
previous examination.  

The Veteran was granted an examination in March 2009.  The 
examiner reported that he was not taking medication for the 
paresthesias in his hands and feet.  The examiner also 
reported that the Veteran had stocking type decreased 
sensation to light touch and pinprick in his lower 
extremities in the L4-L5, S1 nerve root distribution.  The 
examiner further found motor strength to be intact in all 
extremities.  The examiner reported that the Veteran had mild 
bilateral diabetic peripheral neuropathy in the L4-L5, S1 
nerve root distribution of the lower extremities.  

The record clearly indicates that the Veteran does not have 
complete paralysis of the lower extremities.  Furthermore, 
none of the medical records indicate that the Veteran has 
anything more than mild bilateral diabetic peripheral 
neuropathy of the lower extremities, as specifically found by 
the March 2009 VA examiner.  Such mild incomplete paralysis 
corresponds with the 10 percent disability rating already 
granted him.  No medical evidence has found him to have 
moderate incomplete paralysis such that a 20 percent 
evaluation or higher would be indicated.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet. App. at 58.  The Veteran's claims for disability ratings 
in excess of 10 percent for peripheral neuropathy of the 
lower extremities are denied.  

TDIU

The Veteran essentially contends that his service-connected 
disabilities have made him unable to secure and follow 
substantially gainful employment.  The Veteran is service-
connected for diabetes mellitus, type II, currently rated as 
40 percent disabling; bilateral upper extremity peripheral 
neuropathy, with disability ratings of 20 percent each; 
bilateral lower extremity peripheral neuropathy, with 
disability ratings of 10 percent each; noncompensable 
dermatitis of the bilateral thighs; and erectile dysfunction.  
The Veteran's combined evaluation for compensation is 70 
percent.

The relevant law provides that a TDIU rating may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008). 

In considering whether TDIU shall be awarded, marginal 
employment shall not be considered substantially gainful 
employment. Marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination. 38 C.F.R. § 4.16(b). 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of 
Appeals for Veterans Claims indicated that the Board cannot 
deny the Veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
from mere conjecture, that the Veteran can perform work. 

The Veteran's service-connected diabetes mellitus, type II, 
is rated at 40 percent disabling.  Additionally, there are 
sufficient additional service-connected disabilities to bring 
the combined rating to 70 percent.  As such, the Veteran 
meets the minimum schedular criteria for eligibility to be 
considered for TDIU under the provisions of 38 C.F.R. § 
4.16(a). 

The Veteran's VA medical records generally indicate that he 
has mild to moderate diabetes mellitus, type II, as well as 
other service-connected disabilities, including peripheral 
neuropathy of the extremities and erectile dysfunction.  

The March 2002 VA examination reported that the Veteran had 
been working part time as a bagger at a grocery store, but 
that he had recently left that job.  It did not indicate why 
he left that job.  A March 2003 VA examiner reported that the 
Veteran was no longer able to work, but did not note why the 
Veteran was not able to work, including whether he was unable 
to work due to his service-connected disabilities.  The March 
2004 VA examiner reported that the Veteran's activities were 
restricted due to his non-service-connected Hepatitis C 
virus, not his service-connected diabetes mellitus, type II.  

The most in-depth review of the question of the Veteran's 
employability was made by a March 2009 VA examiner.  The 
examiner found that the Veteran's diabetes mellitus, type II, 
affected his occupational functioning and daily activities.  
The Veteran reported that he had been on medical disability 
since 2001 and his normal occupation was as a roofer.  The 
examiner found that the Veteran would not be able to perform 
his occupation as a roofer due to the labile control of his 
diabetes, which was managed by insulin injections twice 
daily.  However, the examiner further noted that the 
Veteran's physical activities of daily living were not 
limited to maintain glycemic control. 

The March 2009 VA examiner also reviewed the claims file and 
provided an opinion as to the degree the Veteran's service-
connected diabetes mellitus, type II, affected his ability to 
obtain and retain substantially gainful employment.  The 
examiner found that the Veteran's labile diabetes mellitus, 
type II, was managed on subcutaneous insulin injections twice 
daily.  The examiner reported that the Veteran would not be 
able to perform his former occupation as a roofer due to 
therapy and the risk of his falling off a roof; the examiner 
found him to be unable to perform such a labor intensive job.  
However, the examiner found him able to perform a sedentary 
occupation, specifically a desk job, as long as he ate his 
meals on time to avoid wide fluctuation in his blood glucose 
levels.  

On his July 2004 claim for TDIU, the Veteran related that his 
only past job since separation from service had been as a 
roofer, which was the only other employment he listed on his 
application, and that he only had an 11th grade education.  
However, as previously stated, his March 2002 VA examination 
report noted that he also worked as a bagger at a grocery 
store.  The Veteran has also previously reported to VA, as 
indicated in an October 1976 application for education 
benefits, that he only has an 11th grade education.  

The Board finds that the foregoing evidence demonstrates that 
the Veteran is unable to perform work other than sedentary 
employment.  The Veteran's background, including educational 
history, past employment and intellectual functioning, 
clearly precludes sedentary employment.  Thus, while these 
factors are usually part of an extra-schedular analysis, in 
this case they reflect that the Veteran would be unable to 
obtain sedentary work.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Thus, the Board concludes that the Veteran is unable to 
secure or follow a substantially gainful occupation, due to 
service-connected disability, and is entitled to a TDIU.


ORDER

An evaluation in excess of 20 percent, prior to November 5, 
2003, for diabetes mellitus, type II, is denied.

An evaluation in excess of 40 percent, from November 5, 2003, 
for diabetes mellitus, type II, is denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.  

An evaluation in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.  

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to the rules and regulations governing 
the award of monetary benefits. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


